



COURT OF APPEAL FOR ONTARIO

CITATION: Paulin v. Pinder, 2019 ONCA 661

DATE: 20190819

DOCKET: M50540 (C66933)

Paciocco, Harvison Young and
    Zarnett JJ.A.

BETWEEN

Barry
    Paulin and Wayne Biggar

Appellants (Responding Parties)

and

Jack Pinder, Victor Dusik and
    Innotech Safety Solutions Inc.

Respondents (Moving Parties)

Douglas J. Spiller, for the appellants

Stephen Barbier, for the respondents

Heard: August 16, 2019

REASONS FOR DECISION

[1]

The motion to quash the appeal is granted. We
    are satisfied that the orders dissolving the interlocutory injunction and
    dismissing the contempt motion are interlocutory. The proper appeal route is by
    leave to the Divisional Court. See
Hendrickson v. Kallio,
[1932] O.R. 675 (C.A.)

and
The Catalyst Capital Group Inc.
    v. Moyse,
2015 ONCA 784, 127 O.R. (3d)
    625
.


[2]

Costs to be payable to the moving party in the
    amount of $7,500 inclusive of all applicable taxes and disbursements.


